Case: 13-14483       Date Filed: 05/20/2014       Page: 1 of 3


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-14483
                                 Non-Argument Calendar
                               ________________________

                       D.C. Docket No. 3:11-cv-01112-TJC-TEM

HOWARD B. WALD, JR.

                                                          Plaintiff - Appellant,

versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
a foreign profit corporation,

                                                          Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________
                                   (May 20, 2014)

Before CARNES, Chief Judge, DUBINA and SILER,* Circuit Judges.

PER CURIAM:



         *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit Court
of Appeals sitting by designation.
               Case: 13-14483     Date Filed: 05/20/2014   Page: 2 of 3


      Appellant Howard B. Wald, Jr., brought this bad faith claim against State

Farm Mutual Automobile Insurance Company (“State Farm”), which insured the

driver responsible for an accident injuring Wald. The estate of the late driver, Sam

Gus Felos, escaped liability beyond State Farm’s policy limits despite a tort

judgment against it because Wald failed to comply with the Florida probate code’s

statute of limitations. See Fla. Stat. § 733.702(1) (barring claims against estates

“unless filed in the probate proceeding on or before the later of” three months after

notice by publication or thirty days after service of notice, where service is

required), 733.702(4)(b) (excluding from the statute of limitations claims up to the

policy limits of a casualty insurance policy). The district court granted summary

judgment because, under Florida law, a third party bad faith claim is derivative of

the insured’s claim, and an insured suffers no injury supporting his or another’s

bad faith claim when he is not exposed to liability beyond his policy limits. Perera

v. U.S. Fid. & Guar. Co., 35 So. 3d 893, 902 (Fla. 2010); Fid. & Cas. Co. of N.Y.

v. Cope, 462 So. 2d 459, 461 (Fla. 1985); see also May v. Ill. Nat’l Ins. Co., 190
F.3d 1200, 1202 (11th Cir. 1999) (applying Florida law and concluding that “[i]f a

deceased insured’s estate is not obligated to pay the excess judgment, then no

cause of action for bad faith exists”).




                                           2
               Case: 13-14483       Date Filed: 05/20/2014     Page: 3 of 3


       After reviewing the record and reading the parties’ briefs, we affirm the

district court’s grant of summary judgment in favor of State Farm based upon the

district court’s well-reasoned order filed on July 25, 2013.

       AFFIRMED. 1




       1
       This case was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous agreement of the panel under 11th. Cir. R. 34-3(f).

                                             3